IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT FINK,                            §
                                        §
       Defendant Below,                 §   No. 166, 2022
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 1710000460 (N)
                                        §
       Appellee.                        §

                          Submitted: August 9, 2022
                          Decided:   August 26, 2022

                                  ORDER

      It appears to the Court that the appellant, Robert Fink, filed this appeal from

his sentence for a violation of probation (“VOP”). Fink subsequently filed a motion

to modify the VOP sentence to remove the Level V portions of the sentence so that

he could complete inpatient substance treatment outside of prison, which the

Superior Court granted on July 21, 2022. In denying Fink’s motion for preparation

of the VOP hearing transcript at State expense, the Superior Court noted the mooting

effect of the sentence modification on Fink’s VOP appeal. On July 25, 2022, the

Senior Court Clerk issued a notice directing Fink to show cause why this appeal

should not be dismissed as moot. Fink has not responded to the notice to show cause

within the required ten-day period and therefore dismissal of this appeal is deemed

to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice




                                       2